                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

WAKEEL ABDUL-SABUR,                        )
                                           )
                                           )      Case No. 7:19-cv-674
              Plaintiff,                   )
v.                                         )
                                           )
WELLS FARGO BANK, N.A.,                    )
                                           )      By:    Michael F. Urbanski
              Defendant                    )             Chief United States District Judge

                              MEMORANDUM OPINION

       Plaintiff Wakeel Abdul-Sabur, proceeding pro se, filed a complaint and motion to

proceed in forma pauperis (“IFP”) on October 7, 2019. ECF Nos. 1, 2. In his complaint, he

alleges that Wells Fargo Bank, N.A., (Wells Fargo) opened an unauthorized account in his

name. Abdul-Sabur filed a motion to amend or correct his complaint on January 29, 2020.

ECF No. 12. The motion to proceed IFP was referred to the Honorable Robert S. Ballou,

United States Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(B), for proposed findings of

fact and a recommended disposition. The magistrate judge filed a report and recommendation

(“R&R”) on February 2, 2019, recommending that Abdul-Sabur be granted IFP status, and

also recommending that his complaint be dismissed for failure to state a claim and because

some of his claims are time-barred. ECF No. 13. Abdul-Sabur filed objections to the R&R on

February 24, 2020, ECF No. 14, and this matter is ripe for disposition. For the reasons stated

below, the court will OVERRULE Abdul-Sabur’s objections, ADOPT the report and

recommendation in its entirety, GRANT Abdul-Sabur IFP status, and DISMISS his

complaint.
                                                 I.

       Abdul-Sabur alleges that at some point in or prior to 2011, he attempted to open an

account with Wachovia Bank by mailing a $50.00 money order to the bank along with an

application form. Subsequently, customer service advised him that he had submitted an

expired application and returned his application and money order. A few weeks later, he

received an account statement in his name that showed he had more than $250,000 in his

account. ECF No. 2 at 4. Abdul-Sabur alleges that Wells Fargo1 used the personal information

he submitted to Wachovia Bank to open a deposit account in his name and transfer funds into

it without authorization. He claims that the unauthorized account was opened in his name by

employees trying to meet aggressive sales goals because they were paid monetary incentives to

open accounts. In his motion to file an amended complaint, ECF No. 12, he seeks to add

individual defendants who he claims paid monetary incentives to employees to commit fraud

and identity theft against him.

       Based on these facts, he alleges that Wells Fargo (1) committed mail fraud by mailing

him a fraudulent account statement indicating that he had an account with more than $250,000

in it between 2011 and 2012; (2) opened an unauthorized account in his name; (3) violated the

Unfair Practices prong of Section 5 of the Federal Trade Commission Act by using fraud and

unsound practices; (4) committed identity theft; and (5) violated his rights to due process and

equal protection.




1Wells Fargo & Company bought Wachovia Bank in 2008. See
https://www.wellsfargo.com/about/corporate/wachovia/ (last viewed March 31, 2020.)

                                                  2
        Abdul-Sabur has made several attempts to resolve the issues over the years, including

the recent filing of complaints with the Office of the Comptroller of the Currency (“OCC”)

customer assistance group, and by corresponding with Wells Fargo. However, he has been

unable to obtain relief. Abdul-Sabur seeks compensatory, punitive, and exemplary damages,

as well as costs.

        In the R&R filed on February 10, 2020, the magistrate judge concluded that Abdul-

Sabur was entitled to IFP status, but recommended that his complaint be dismissed as

frivolous pursuant to 28 U.S.C. § 1915(e)(2) for failure to state a claim.2 The magistrate judge

made the following findings:

(1) Abdul-Sabur’s claim for identity theft and “unsound practices in violation of the unfair
practices prong of Section 5 of the FTC Act” cannot proceed because no private cause of
action exists for those claims under the Federal Trade Commission Act;

(2) There is no federal civil cause of action for identity theft;

(3) His Fourteenth Amendment claims fail because the defendant is a private entity rather than
the government; and

(4) His remaining claims of mail fraud and opening of an unauthorized account, construed as
a claim under the Electronic Funds Transfers Act, are time-barred.




2 (2) Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall dismiss
the case at any time if the court determines that--
(A) the allegation of poverty is untrue; or
(B) the action or appeal--
(i) is frivolous or malicious;
(ii) fails to state a claim on which relief may be granted; or
(iii) seeks monetary relief against a defendant who is immune from such relief.

28 U.S.C.A. § 1915(e) (West).


                                                      3
                                                II.

       Rule 72(b) of the Federal Rules of Civil Procedure permits a party to “serve and file

specific, written objections” to a magistrate judge’s proposed findings and recommendations

within fourteen days of being served with a copy of the report. See also 28 U.S.C. § 636(b)(1).

The Fourth Circuit has held that an objecting party must do so “with sufficient specificity so

as reasonably to alert the district court of the true ground for the objection.” United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007).

       To conclude otherwise would defeat the purpose of requiring objections. We
       would be permitting a party to appeal any issue that was before the magistrate
       judge, regardless of the nature and scope of objections made to the magistrate
       judge’s report. Either the district court would then have to review every issue in
       the magistrate judge’s proposed findings and recommendations or courts of
       appeals would be required to review issues that the district court never
       considered. In either case, judicial resources would be wasted and the district
       court’s effectiveness based on help from magistrate judges would be
       undermined.

Id. The district court must determine de novo any portion of the magistrate judge’s report and

recommendation to which a proper objection has been made. “The district court may accept,

reject, or modify the recommended disposition; receive further evidence; or return the matter

to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3); accord 28 U.S.C. §

636(b)(1). “General objections that merely reiterate arguments presented to the magistrate

judge lack the specificity required under Rule 72, and have the same effect as a failure to object,

or as a waiver of such objection.” Moon v. BWX Techs., Inc., 742 F. Supp. 2d 827, 829 (W.D.

Va. 2010) (citing Veney v. Astrue, 539 F. Supp. 2d 841, 845 (W.D. Va. 2008)), aff’d, 498 F.

App’x 268 (4th Cir. 2012); see also Thomas v. Arn, 474 U.S. 140, 154 (1985(3)) (“[T]he statute

does not require the judge to review an issue de novo if no objections are filed.”).


                                                4
        Further, objections that only repeat arguments raised before the magistrate judge are

considered general objections to the entirety of the report and recommendation. See Veney,

539 F. Supp. 2d at 845. As the court noted in Veney, 539 F. Supp. 2d at 846:

        Allowing a litigant to obtain de novo review of her entire case by merely
        reformatting an earlier brief as an objection “mak[es] the initial reference to the
        magistrate useless. The functions of the district court are effectively duplicated
        as both the magistrate and the district court perform identical tasks. This
        duplication of time and effort wastes judicial resources rather than saving them,
        and runs contrary to the purposes of the Magistrates Act.” Howard [v. Sec’y of
        Health & Human Servs.], 932 F.2d [505], 509 [(6th Cir. 1991)].

        A party who reiterates his previously raised arguments will not be given “the second

bite at the apple [ ] he seeks.” Id. Instead, the re-filed brief will be treated as a general objection,

which has the same effect as a failure to object. Id.

                                                 III.

        Although Abdul-Sabur filed objections, he did not respond to the magistrate judge’s

conclusions with regard to each of his claims. Instead, he refers to a class-action settlement

involving Wells Fargo, which he identifies as the “Jabbari class action.” He asserts that a $142

million settlement was reached with a payout to individuals, but that the “settlement claims

[were] put on freeze pending appeal to the U.S. Supreme Court.” ECF No. 14 at 1. He requests

“to be added to the class action settlement to protect his rights.” Id. He also asks for

appointment of legal counsel, or, in the alternative, to be provided with the same counsel who

represents the class of plaintiffs in the class-action lawsuit. With regard to the finding by the

magistrate judge that some of his claims are time-barred, Abdul-Sabur asserts that he

misunderstood the customer assistance group of the OCC’s recommendation which advised

him to protect his legal rights. Id.


                                                   5
       An internet search of the term “Jabbari class action” shows that a class action styled

Jabbari, et. al. v. Wells Fargo & Co., No. 3:15-CV-02159-VC, was filed in the United States

District Court for the Northern District of California in 2015. However, this court has no

authority to add Abdul-Sabur as a plaintiff in that case. Nor is Abdul-Sabur entitled to

appointment of counsel for this civil claim. “Litigants in a civil action are not constitutionally

entitled to counsel.” Banin v. Byerson, 620 F. App’x. 166, 167 (4th Cir. 2015) (citing Williams

v. Ozmint, 716 F.3d 801, 811 (4th Cir.2013)).

       Having reviewed the R&R and Abdul-Sabur’s objections thereto, the court finds that

the conclusions of the magistrate judge are well supported by relevant statutes and case law.

Therefore, the court OVERRULES Abdul-Sabur’s objections, ADOPTS the R&R in its

entirety, GRANTS Abdul-Sabur IFP statuts, and DISMISSES his lawsuit without prejudice.

All remaining motions are DENIED as moot.

       An appropriate order will be entered.

                                     Entered:       April 2, 2020

                                     Michael F.           Digitally signed by Michael F. Urbanski
                                                          DN: cn=Michael F. Urbanski, o=Western District of
                                                          Virginia, ou=United States District Court,

                                     Urbanski             email=mikeu@vawd.uscourts.gov, c=US
                                                          Date: 2020.04.02 16:50:53 -04'00'


                                     Michael F. Urbanski
                                     Chief United States District Judge




                                                6
